DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 9, 276,665) (hereinafter Johnson) in view of Tidwell et al. (US20110110515) (hereinafter Tidwell).
Per claim 1, Johnson discloses a method of mobile connectivity provisioning at an access network comprising a network operation center having a traffic connection to at least one external network, the access network having a service connection to a service center that is external to the access network( column 10, lines 48-58, see Fig . 1 and Fig 4, i.e. satellite communications system 400 includes a ground-based service provider network 410 and one or more satellites 105 providing network access 
indication of a connection request for a device on the mobile vehicle, wherein the connection request identifies the device( column 15, lines 42-49, i.e.  receiving a service request [e.g., a new user signing up for service or a returning user signing in] for a mobile device, mobile terminal 170e may communicate with the satellite provider network to receive the user-specific traffic policies associated with the user, also see column 11 lines 64-67, i.e. each mobile device may be assigned a separate tunneling protocol address identifiable to the service provider network while payload addresses [e.g., IP address of the mobile terminal 170], not explicitly MAC address); transmitting a first message to the network access terminal, wherein the network access terminal redirects the connection request to the service center via the traffic connection (column 15, lines 42-49, i.e.  receiving a service request [e.g., a new user signing up for service or a returning user signing in] for a mobile device, mobile terminal 170e may communicate with the satellite provider network to receive the user-specific traffic policies associated with the user); receiving, from the service center via the service connection, a second message indicating a first network service for the device; and configuring the access network to provide the first network service for the device based on the second message (column 10, lines 58-67 , the satellite(s) 105 may communicate with the mobile terminals 170 over forward links 155 and return links 160 (e.g., via a service beam of the satellite(s) 105). Forward links 155 and return links 160 may be established via a first service beam of the multi-beam satellite system and column 11, lines 10-12 and 64-67,i.e.  "network access service; satellite service provider network connected to the Internet 450 and/or other networks such as content delivery networks (CDN), private networks and the like; ... each mobile device may be assigned ... address identifiable to the service provider network") but fails to disclose generating a globally unique identifier (GUID) associated with the MAC address using the GUID for the messages involved.
	In an analogous field of endeavor, Tidwell discloses generating a globally unique identifier (GUID) associated with the MAC address using the GUID for the messages involved.(paragraph 0083 and 0137, i.e. in order to protect subscriber anonymity, customer identifiers [e.g. MAC Address] may be made anonymous, the anonymization is performed by converting the MAC address into a GUID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing

services to mobile users via mobile terminals over a satellite system and Tidwell provides methods and apparatus for collection and processing of data relating to users of a content-delivery network in order for overall better quality of service by modifying and adapting Johnson reference, to the use of an
anonymized identifier like a GUID instead of the MAC Address permits to comply with the privacy regulations concerned with the personal information. The usage of the MAC address may not be subject to privacy regulations since the MAC address is used as an address for direct communication with device, see Tidwell, paragraphs 0007, 0009 and 0083.
	Per claim 2, the combination discloses the method of claim 1, further comprising: Johnson discloses transmitting, via the service connection,  a set of vehicle data items to the service center col. 11 lines 32-36, Fig 4, i.e. data traffic streams between each mobile user on airplane 185-b and the Internet 450 may be individually managed so that QoS for each user is largely unaffected by data usage of other users on airplane 185-b);  Tidwell discloses an indication of the GUID (paragraph 0083, i.e. in order to protect subscriber anonymity, customer identifiers [e.g. MAC Address] may be made anonymous, the anonymization is performed by converting the MAC address into a GUID). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Tidwell into the invention Johnson in order for overall better quality of service by modifying and adapting Johnson reference, to the use of an
anonymized identifier like a GUID instead of the MAC Address permits to comply with the privacy regulations concerned with the personal information. The usage of the MAC address may not be subject to privacy regulations since the MAC address is used as an address for direct communication with device, see Tidwell, paragraphs 0007, 0009 and 0083.
Per claim 3, the combination discloses the method of claim 2, wherein Johnson discloses the set of vehicle data items comprises one or more of a vehicle identifier, a route identifier, a fleet identifier, a destination, or a trip duration (col. 14 lines 6-9, i.e. core node 445-b may identify individual traffic streams [e.g., by destination IP address, VLAN tag, socket port number, etc.] and separate the streams for 520-a and/or mobile traffic shaper 540-a, refer to the same rationale as in claim 2).
Per claim 4, the combination discloses claim 1, further comprising: Page 2 of 9App. No. To Be AssignedPATENT Tidwell discloses Preliminary Amendment dated January 27, 2021 encrypting the GUID prior to transmitting the first message(paragraph 0095, Fig 1a, i.e. Multiplexer, Encrypter and Modulater).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Tidwell into the invention Johnson in order overall better quality of service by modifying and adapting Johnson reference, to utilizing encrypters to protect data being transmitted over a network, see Tidwell, paragraphs 0007, 0009 and 0095.
Per claim 5, the combination discloses the method of claim 1, further comprising: Tidwell discloses mapping the GUID to the MAC based at least in part on the second message, wherein configuring the access network comprises transmitting an indication of the first network service for the device that identifies the device using the MAC address (paragraph 0137 and 0138, i.e.  VOD data includes in one variant both usage data 252 and reference tables 254. Records from the usage table 252 are retrieved and validated at the validation entity 256. The MAC address of the subscriber devices associated with the collected data is anonymized, via an anonymization entity 258. The reference tables 254 are pushed directly to the SDA 203, via a data merging entity 266, through DB Links and replicated in the SDA instance 203. VOD reference data is stored at a VOD reference database 268 .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Tidwell into the invention Johnson in order overall better quality of service by modifying and adapting Johnson reference to the use of an anonymized identifier like a GUID which is associated with the MAC Address associated with subscribers transmitting data over a content delivery network, see Tidwell, paragraphs 0009, 0137 and  and 0138.
Per claim 6, the combination discloses the method of claim 5, Tidwell discloses further comprising: storing the GUID and the MAC address in a database, wherein mapping the GUID to the MAC address comprises accessing the database (paragraph 0137, video on demand usage data stored on database 264, see similar rationale as explained in claim 5) .

Per claim 8, the combination discloses the method of claim 1, further Johnson discloses comprising: in response to receiving the connection request and prior to receiving the first message, configuring the access network to provide a second network service for the device, the second network service different than the first network service(col. 20 lines 48-52, i.e.  beam resources allocated to the mobile users for the second time period may be different than the second portion of beam resources allocated to the mobile users for the first time period)
Claim 9, the combination discloses the method of claim 8, wherein Johnson discloses the second network service permits the device to communicate with the service center(col.10 lines 61-67, i.e. a first service beam of the multi-beam satellite system and may be transitioned to a second different service beam [e.g., handover of the mobile terminal] based on mobility of the mobile terminal 170, col. 11 lines 27-32, SLA, examiner interprets SLA  permits connection).
Per claim 10, the combination discloses the method of claim 1, wherein Johnson discloses the redirected connection request is a port redirect message (col. 16 lines 1-11, i.e. the satellite modem 610-a may request uplink resources based on the user-specific traffic policies instead of the demand requested by the data streams 830. Based on the congestion of the satellite beam at the time of allocating resources, the satellite modem 810-a may not be allocated the same amount requested by the satellite modem 610-a).  
170 on an airplane flight, connect to a second mobile terminal 170 at a fixed location [e.g., coffee shop, etc.], and connect to a third mobile terminal 170 on a return flight and col. 16 lines 43-45,  level of service may be defined by, for example, rate-based, usage-based, and/or time based service parameters).
Per claim 12, the combination discloses the method of claim 11, wherein Johnson discloses  the one or more vehicle status values comprise one or more of a position, an estimated time of arrival, an estimated remaining duration, or an indication of a vehicle operational event (col. 7 lines 41-47, examiner interprets one or more mobile terminals connecting could be used to estimate time of arrival and estimated time remaining).
Per claim 13, the combination discloses the method of claim 11, John son discloses further comprising: after transmitting the one or more vehicle status values (col.7 lines 41-47) , Tidwell discloses  receiving, from the service center via the service connection, a request to disable a network service for at least the device (paragraph 0278, i.e. the system 200 handles additions, updates and removals. To preserve historical perspective or state, these records may optionally contain connect and/or disconnect dates); and in response to receiving the request, configuring the access network to disable the network service for at least the device(paragraph 1364, i.e. Each CPE is in standby status when it an event is received that provides an indication that it no longer requests a channel from the SDV Manager [i.e., only if the CPE has been turned off and an inactive state event is received]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Tidwell into the invention Johnson in order for overall better quality of service by modifying and adapting Johnson reference, to disable or turn off channels that no longer requires use, see Tidwell, 0007, 0009 and 1364.
	Per claim 14, refer to the same rationale as explained in claim 13(Tidwell, paragraph 1364, Fig 2,  each CPE interpreted as plurality of devices).

Per claim 16, refer to the same rationale as explained in claim 2 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 17, refer to the same rationale as explained in claim 3 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 18, refer to the same rationale as explained in claim 4 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 19, refer to the same rationale as explained in claim 5 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 20, refer to the same rationale as explained in claim 6 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 21, refer to the same rationale as explained in claim 7 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 22, refer to the same rationale as explained in claim 8 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 23, refer to the same rationale as explained in claim 9 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 24, refer to the same rationale as explained in claim 10 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 25, refer to the same rationale as explained in claim 11 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 26, refer to the same rationale as explained in claim 12 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 27, refer to the same rationale as explained in claim 13 (see Johnson, col. 21 lines 36-41, processor and memory).
Per claim 28, refer to the same rationale as explained in claim 14 (see Johnson, col. 21 lines 36-41, processor and memory).

Per claim 30, the combination discloses the method of claim 1, wherein Johnson discloses the access network is operated by a first party and the service center is operated by a second party that is different than the first party (col. 10 lines 61-67, a first service beam of the multi-beam satellite system and may be transitioned to a second, different service beam [e.g., handover of the mobile terminal] based on mobility of the mobile terminal 170 [e.g., movement from the coverage area of the first service beam to the coverage area of the second service beam]).
Per claim 31, the combination discloses the method of claim 1, wherein Tidwell discloses transmission of the MAC address between the network operation center and the service center is restricted (paragraphs 0137 and 1362, i.e. The MAC address of the subscriber devices associated with the collected data is anonymized and the anonymization of both the MAC address of the CPE which generated the tuning event and the customer billing identifier associated with the MAC address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Tidwell into the invention Johnson, in order for overall better quality of service by modifying and adapting Johnson reference, to the use of an anonymized identifier like a GUID instead of the MAC Address permits to comply with the privacy regulations concerned with the personal information. The usage of the MAC address may not be subject to privacy regulations since the MAC address is used as an address for direct communication with device, see Tidwell, paragraphs 0009, 0083 and 1362.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647